Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 16, 2009, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends that the court’s supplemental charge explaining that the initial verdict was repugnant and defining murder in the second degree was improper. However, the trial transcript has since been properly resettled to reflect that the challenged portions of the charge represented transcription errors (see People v Santorelli, 95 NY2d 412, 424 [2000]; People v Williams, 2 AD3d 546 [2003]; People v Scott, 197 AD2d 646, 647 [1993]; cf. People v Laracuente, 136 AD2d 742, 744 [1988]).The defendant also contends that his conviction of murder in the second degree was against the weight of the evidence. In *938fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt as to that count was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Skelos, J.P., Dillon, Duffy and LaSalle, JJ., concur.